Exhibit 10.37

 

SANMINA-SCI CORPORATION

 

2009 INCENTIVE PLAN

 


1.                                       PURPOSES OF THE PLAN.  THE PURPOSES OF
THIS PLAN ARE:


 

·                  to attract and retain the best available personnel for
positions of substantial responsibility,

 

·                  to provide additional incentive to Employees, Directors, and
Consultants, and

 

·                  to promote the success of the Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.

 


2.                                       DEFINITIONS.  AS USED HEREIN, THE
FOLLOWING DEFINITIONS WILL APPLY:


 


(A)           “ACCOUNTS PAYABLE DAYS” MEANS AS TO ANY PERFORMANCE PERIOD THE
RATIO OF 365 DAYS TO ACCOUNTS PAYABLE TURNS.


 


(B)           “ACCOUNTS PAYABLE TURNS” MEANS AS TO ANY PERFORMANCE PERIOD THE
RATIO OF FOUR TIMES THE COMPANY’S COST OF GOODS SOLD FOR THE PERFORMANCE PERIOD
TO ACCOUNTS PAYABLE ON THE LAST DAY OF THE PERFORMANCE PERIOD, IN EACH CASE
CALCULATED IN ACCORDANCE WITH GAAP.


 


(C)           “ADMINISTRATOR” MEANS THE BOARD OR ANY OF ITS COMMITTEES AS WILL
BE ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


 


(D)           “AFFILIATE” MEANS ANY CORPORATION OR ANY OTHER ENTITY (INCLUDING,
BUT NOT LIMITED TO, PARTNERSHIPS AND JOINT VENTURES) CONTROLLING, CONTROLLED BY,
OR UNDER COMMON CONTROL WITH THE COMPANY.


 


(E)           “ANNUAL REVENUE” MEANS THE COMPANY’S OR A BUSINESS UNIT’S NET
SALES FOR THE PERFORMANCE PERIOD, DETERMINED IN ACCORDANCE WITH GAAP.


 


(F)            “APPLICABLE LAWS” MEANS THE REQUIREMENTS RELATING TO THE
ADMINISTRATION OF EQUITY-BASED AWARDS UNDER U.S. STATE CORPORATE LAWS, U.S.
FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE APPLICABLE LAWS OF
ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE, OR WILL BE, GRANTED UNDER
THE PLAN.


 


(G)           “AWARD” MEANS, INDIVIDUALLY OR COLLECTIVELY, A GRANT UNDER THE
PLAN OF OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS, STOCK APPRECIATION
RIGHTS, PERFORMANCE UNITS (INCLUDING PERFORMANCE UNITS PAYABLE IN CASH),
PERFORMANCE SHARES AND OTHER STOCK OR CASH AWARDS AS THE ADMINISTRATOR MAY
DETERMINE.

 

--------------------------------------------------------------------------------



 


(H)           “AWARD AGREEMENT” MEANS THE WRITTEN OR ELECTRONIC AGREEMENT
SETTING FORTH THE TERMS AND PROVISIONS APPLICABLE TO EACH AWARD GRANTED UNDER
THE PLAN.  THE AWARD AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE
PLAN.


 


(I)            “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(J)            “CASH COLLECTIONS” MEANS THE ACTUAL CASH OR OTHER FREELY
NEGOTIABLE CONSIDERATION, IN ANY CURRENCY, RECEIVED IN SATISFACTION OF ACCOUNTS
RECEIVABLE CREATED BY THE SALE OF ANY COMPANY PRODUCTS OR SERVICES.


 


(K)           “CASH CYCLE DAYS” MEANS THE RATIO OF 365 DAYS TO INVENTORY TURNS,
PLUS DAYS SALES OUTSTANDING MINUS ACCOUNTS PAYABLE DAYS.


 


(L)            “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:


 


(I)            A CHANGE IN THE OWNERSHIP OF THE COMPANY WHICH OCCURS ON THE DATE
THAT ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP, (“PERSON”)
ACQUIRES OWNERSHIP OF THE STOCK OF THE COMPANY THAT, TOGETHER WITH THE STOCK
HELD BY SUCH PERSON, CONSTITUTES MORE THAN 50% OF THE TOTAL VOTING POWER OF THE
STOCK OF THE COMPANY; PROVIDED, HOWEVER, THAT FOR PURPOSES OF THIS SUBSECTION
(I), THE ACQUISITION OF ADDITIONAL STOCK BY ANY ONE PERSON, WHO IS CONSIDERED TO
OWN MORE THAN 50% OF THE TOTAL VOTING POWER OF THE STOCK OF THE COMPANY WILL NOT
BE CONSIDERED A CHANGE IN CONTROL; OR


 


(II)           A CHANGE IN THE EFFECTIVE CONTROL OF THE COMPANY WHICH OCCURS ON
THE DATE THAT A MAJORITY OF MEMBERS OF THE BOARD IS REPLACED DURING ANY TWELVE
(12) MONTH PERIOD BY DIRECTORS WHOSE APPOINTMENT OR ELECTION IS NOT ENDORSED BY
A MAJORITY OF THE MEMBERS OF THE BOARD PRIOR TO THE DATE OF THE APPOINTMENT OR
ELECTION.  FOR PURPOSES OF THIS CLAUSE (II), IF ANY PERSON IS CONSIDERED TO
EFFECTIVELY CONTROL THE COMPANY, THE ACQUISITION OF ADDITIONAL CONTROL OF THE
COMPANY BY THE SAME PERSON WILL NOT BE CONSIDERED A CHANGE IN CONTROL; OR


 


(III)          A CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE
COMPANY’S ASSETS WHICH OCCURS ON THE DATE THAT ANY PERSON ACQUIRES (OR HAS
ACQUIRED DURING THE TWELVE (12) MONTH PERIOD ENDING ON THE DATE OF THE MOST
RECENT ACQUISITION BY SUCH PERSON OR PERSONS) ASSETS FROM THE COMPANY THAT HAVE
A TOTAL GROSS FAIR MARKET VALUE EQUAL TO OR MORE THAN 50% OF THE TOTAL GROSS
FAIR MARKET VALUE OF ALL OF THE ASSETS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
ACQUISITION OR ACQUISITIONS; PROVIDED, HOWEVER, THAT FOR PURPOSES OF THIS
SUBSECTION (III), THE FOLLOWING WILL NOT CONSTITUTE A CHANGE IN THE OWNERSHIP OF
A SUBSTANTIAL PORTION OF THE COMPANY’S ASSETS: (A) A TRANSFER TO AN ENTITY THAT
IS CONTROLLED BY THE COMPANY’S STOCKHOLDERS IMMEDIATELY AFTER THE TRANSFER, OR
(B) A TRANSFER OF ASSETS BY THE COMPANY TO: (1) A STOCKHOLDER OF THE COMPANY
(IMMEDIATELY BEFORE THE ASSET TRANSFER) IN EXCHANGE FOR OR WITH RESPECT TO THE
COMPANY’S STOCK, (2) AN ENTITY, 50% OR MORE OF THE TOTAL VALUE OR VOTING POWER
OF WHICH IS OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY, (3) A PERSON, THAT
OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE TOTAL VALUE OR VOTING POWER OF
ALL THE OUTSTANDING STOCK OF THE COMPANY, OR (4) AN ENTITY, AT LEAST 50% OF THE
TOTAL VALUE OR VOTING POWER OF WHICH IS OWNED, DIRECTLY OR INDIRECTLY, BY A
PERSON DESCRIBED IN THIS SUBSECTION (III)(B)(3).  FOR PURPOSES OF THIS
SUBSECTION (III), GROSS FAIR MARKET VALUE MEANS THE VALUE OF THE ASSETS OF THE
COMPANY, OR THE VALUE OF THE ASSETS BEING DISPOSED OF, DETERMINED WITHOUT REGARD
TO ANY LIABILITIES ASSOCIATED WITH SUCH ASSETS.


 

2

--------------------------------------------------------------------------------



 


(IV)          FOR PURPOSES OF THIS SECTION 2(L), PERSONS WILL BE CONSIDERED TO
BE ACTING AS A GROUP IF THEY ARE OWNERS OF A CORPORATION THAT ENTERS INTO A
MERGER, CONSOLIDATION, PURCHASE OR ACQUISITION OF STOCK, OR SIMILAR BUSINESS
TRANSACTION WITH THE COMPANY.


 


(M)          “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  ANY
REFERENCE TO A SECTION OF THE CODE HEREIN WILL BE A REFERENCE TO ANY SUCCESSOR
OR AMENDED SECTION OF THE CODE.


 


(N)           “COMMITTEE” MEANS A COMMITTEE OF DIRECTORS OR OF ONE OR MORE OTHER
INDIVIDUALS SATISFYING APPLICABLE LAWS APPOINTED BY THE BOARD IN ACCORDANCE WITH
SECTION 4 HEREOF.


 


(O)           “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


 


(P)           “COMPANY” MEANS SANMINA-SCI CORPORATION, A DELAWARE CORPORATION,
OR ANY SUCCESSOR THERETO.


 


(Q)           “CONSULTANT” MEANS ANY PERSON, INCLUDING AN ADVISOR, WHO IS
(I) ENGAGED BY THE COMPANY OR AN AFFILIATE TO RENDER CONSULTING OR ADVISORY
SERVICES AND IS COMPENSATED FOR SUCH SERVICES, OR (II) SERVING AS A MEMBER OF
THE BOARD OF DIRECTORS OF AN AFFILIATE AND IS COMPENSATED FOR SUCH SERVICES. 
HOWEVER, SERVICE SOLELY AS A DIRECTOR, OR PAYMENT OF A FEE FOR SUCH SERVICE,
SHALL NOT CAUSE A DIRECTOR TO BE CONSIDERED A “CONSULTANT” FOR PURPOSES OF THE
PLAN.


 


(R)            “CUSTOMER SATISFACTION MBOS” MEANS AS TO ANY PARTICIPANT, THE
OBJECTIVE AND MEASURABLE INDIVIDUAL GOALS SET BY A “MANAGEMENT BY OBJECTIVES”
PROCESS AND APPROVED BY THE ADMINISTRATOR, WHICH GOALS RELATE TO THE
SATISFACTION OF EXTERNAL OR INTERNAL CUSTOMER REQUIREMENTS.


 


(S)           “DAYS SALES OUTSTANDING” MEANS AS TO ANY PERFORMANCE PERIOD THE
RATIO OF ACCOUNTS RECEIVABLE, NET, ON THE LAST DAY OF THE PERFORMANCE PERIOD
CALCULATED IN ACCORDANCE WITH GAAP, TO AVERAGE DAILY NET SALES FOR THE
PERFORMANCE PERIOD


 


(T)            “DETERMINATION DATE” MEANS THE LATEST POSSIBLE DATE THAT WILL NOT
JEOPARDIZE THE QUALIFICATION OF AN AWARD GRANTED UNDER THE PLAN AS
“PERFORMANCE-BASED COMPENSATION” UNDER CODE SECTION 162(M).


 


(U)           “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(V)           “DISABILITY” MEANS TOTAL AND PERMANENT DISABILITY AS DEFINED IN
CODE SECTION 22(E)(3), PROVIDED THAT IN THE CASE OF AWARDS OTHER THAN INCENTIVE
STOCK OPTIONS, THE ADMINISTRATOR IN ITS DISCRETION MAY DETERMINE WHETHER A
PERMANENT AND TOTAL DISABILITY EXISTS IN ACCORDANCE WITH UNIFORM AND
NON-DISCRIMINATORY STANDARDS ADOPTED BY THE ADMINISTRATOR FROM TIME TO TIME.


 


(W)          “EARNINGS PER SHARE” MEANS AS TO ANY PERFORMANCE PERIOD, THE
COMPANY’S NET INCOME OR A BUSINESS UNIT’S PRO FORMA NET INCOME, DIVIDED BY A
WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING AND DILUTIVE COMMON EQUIVALENT
SHARES DEEMED OUTSTANDING.

 

3

--------------------------------------------------------------------------------



 


(X)            “EMPLOYEE” MEANS ANY PERSON, INCLUDING OFFICERS AND DIRECTORS,
EMPLOYED BY THE COMPANY OR ITS AFFILIATES.  NEITHER SERVICE AS A DIRECTOR NOR
PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY WILL BE SUFFICIENT TO CONSTITUTE
“EMPLOYMENT” BY THE COMPANY.


 


(Y)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(Z)            “FAIR MARKET VALUE” MEANS, AS OF ANY DATE THE VALUE OF COMMON
STOCK DETERMINED AS FOLLOWS:


 


(I)            IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE
OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NEW YORK STOCK
EXCHANGE, THE NASDAQ GLOBAL MARKET, THE NASDAQ GLOBAL SELECT MARKET OR THE
NASDAQ CAPITAL MARKET, ITS FAIR MARKET VALUE WILL BE THE CLOSING SALES PRICE FOR
SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS QUOTED ON SUCH
EXCHANGE OR SYSTEM FOR SUCH DATE, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH
OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE;


 


(II)           IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED
SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, THE FAIR MARKET VALUE OF
A SHARE OF COMMON STOCK WILL BE THE MEAN BETWEEN THE HIGH BID AND LOW ASKED
PRICES FOR THE COMMON STOCK FOR SUCH DATE, AS REPORTED IN THE WALL STREET
JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE; OR


 


(III)          IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE
FAIR MARKET VALUE WILL BE DETERMINED IN GOOD FAITH BY THE ADMINISTRATOR.


 


(IV)          NOTWITHSTANDING THE PRECEDING, FOR FEDERAL, STATE, AND LOCAL
INCOME TAX REPORTING PURPOSES AND FOR SUCH OTHER PURPOSES AS THE ADMINISTRATOR
DEEMS APPROPRIATE, THE FAIR MARKET VALUE SHALL BE DETERMINED BY THE
ADMINISTRATOR IN ACCORDANCE WITH UNIFORM AND NONDISCRIMINATORY STANDARDS ADOPTED
BY IT FROM TIME TO TIME.


 


(AA)         “FISCAL YEAR” MEANS THE FISCAL YEAR OF THE COMPANY.


 


(BB)         “FREE CASH FLOW” MEANS AS TO ANY PERFORMANCE PERIOD THE COMBINATION
OF CASH PROVIDED BY (USED IN) OPERATIONS OF THE COMPANY AND CASH PROVIDED BY
(USED IN) INVESTING ACTIVITIES OF THE COMPANY, IN EACH CASE DETERMINED IN
ACCORDANCE WITH GAAP.


 


(CC)         “GAAP” MEANS UNITED STATES GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES.


 


(DD)         “GROSS MARGIN” MEANS AS TO ANY PERFORMANCE PERIOD GROSS PROFIT OF
THE COMPANY OR ANY BUSINESS UNIT DIVIDED BY GROSS REVENUE OF THE COMPANY OR SUCH
BUSINESS UNIT, IN EACH CASE DETERMINED IN ACCORDANCE WITH GAAP.


 


(EE)         “GROSS PROFIT” MEANS AS TO ANY PERFORMANCE PERIOD THE DIFFERENCE
BETWEEN GROSS REVENUE OF THE COMPANY OR ANY BUSINESS UNIT AND COST OF GOODS SOLD
OF THE COMPANY OR SUCH BUSINESS UNIT, IN EACH CASE DETERMINED IN ACCORDANCE WITH
GAAP.


 


(FF)           “INCENTIVE STOCK OPTION” MEANS AN OPTION THAT BY ITS TERMS
QUALIFIES AND IS OTHERWISE INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION
WITHIN THE MEANING OF CODE SECTION 422 AND THE REGULATIONS PROMULGATED
THEREUNDER.


 

4

--------------------------------------------------------------------------------



 


(GG)         “INVENTORY TURNS” MEANS AS TO ANY PERFORMANCE PERIOD THE RATIO OF
FOUR TIMES COST OF GOODS SOLD FOR THE PERFORMANCE PERIOD TO INVENTORY ON THE
LAST DAY OF THE PERFORMANCE PERIOD, IN EACH CASE CALCULATED IN ACCORDANCE WITH
GAAP.


 


(HH)         “NET INCOME” MEANS AS TO ANY PERFORMANCE PERIOD, THE INCOME AFTER
TAXES OF THE COMPANY DETERMINED IN ACCORDANCE WITH GAAP.


 


(II)           “NEW ORDERS” MEANS AS TO ANY PERFORMANCE PERIOD, THE FIRM ORDERS
FOR A SYSTEM, PRODUCT, PART, OR SERVICE THAT ARE BEING RECORDED FOR THE FIRST
TIME AS DEFINED IN THE COMPANY’S ORDER RECOGNITION POLICY.


 


(JJ)           “NONSTATUTORY STOCK OPTION” MEANS AN OPTION THAT BY ITS TERMS
DOES NOT QUALIFY OR IS NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION.


 


(KK)         “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF THE COMPANY WITHIN
THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


 


(LL)           “OPERATING INCOME” MEANS AS TO ANY PERFORMANCE PERIOD, THE
DIFFERENCE BETWEEN GROSS PROFIT AND OPERATING EXPENSES, DETERMINED IN ACCORDANCE
WITH GAAP.


 


(MM)       “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT TO SECTION 6 OF THE
PLAN.


 


(NN)         “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN CODE SECTION
424(E).


 


(OO)         “PARTICIPANT” MEANS THE HOLDER OF AN OUTSTANDING AWARD.


 


(PP)         “PERFORMANCE-BASED AWARD” MEANS ANY AWARDS THAT ARE SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN SECTION 13.  ALL PERFORMANCE-BASED AWARDS ARE
INTENDED TO QUALIFY AS QUALIFIED PERFORMANCE-BASED COMPENSATION UNDER CODE
SECTION 162(M).


 


(QQ)         “PERFORMANCE BONUS AWARD” MEANS A CASH AWARD SET FORTH IN
SECTION 12.


 


(RR)           “PERFORMANCE GOALS” WILL HAVE THE MEANING SET FORTH IN SECTION 11
OF THE PLAN.


 


(SS)         “PERFORMANCE PERIOD” MEANS ANY FISCAL YEAR OF THE COMPANY OR SUCH
OTHER PERIOD AS DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION.


 


(TT)           “PERFORMANCE SHARE” MEANS AN AWARD DENOMINATED IN SHARES WHICH
MAY BE EARNED IN WHOLE OR IN PART UPON ATTAINMENT OF PERFORMANCE GOALS OR OTHER
VESTING CRITERIA AS THE ADMINISTRATOR MAY DETERMINE PURSUANT TO SECTION 10.


 


(UU)         “PERFORMANCE UNIT” MEANS AN AWARD WHICH MAY BE EARNED IN WHOLE OR
IN PART UPON ATTAINMENT OF PERFORMANCE GOALS OR OTHER VESTING CRITERIA AS THE
ADMINISTRATOR MAY DETERMINE AND WHICH, IN THE ADMINISTRATOR’S SOLE DISCRETION,
MAY BE SETTLED FOR CASH, SHARES OR OTHER SECURITIES OR A COMBINATION OF THE
FOREGOING PURSUANT TO SECTION 10, IN THE ADMINISTRATOR’S SOLE DISCRETION.


 

5

--------------------------------------------------------------------------------



 


(VV)         “PERIOD OF RESTRICTION” MEANS THE PERIOD DURING WHICH THE TRANSFER
OF SHARES OF RESTRICTED STOCK ARE SUBJECT TO RESTRICTIONS AND THEREFORE, THE
SHARES ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE.  SUCH RESTRICTIONS MAY
BE BASED ON THE PASSAGE OF TIME, THE ACHIEVEMENT OF TARGET LEVELS OF
PERFORMANCE, OR THE OCCURRENCE OF OTHER EVENTS AS DETERMINED BY THE
ADMINISTRATOR.


 


(WW)       “PLAN” MEANS THIS 2009 INCENTIVE PLAN.


 


(XX)          “PRO FORMA NET INCOME” MEANS AS TO ANY BUSINESS UNIT FOR ANY
PERFORMANCE PERIOD, THE NET INCOME OF SUCH BUSINESS UNIT, MINUS ALLOCATIONS OF
DESIGNATED CORPORATE EXPENSES.


 


(YY)         “PRODUCT SHIPMENTS” MEANS AS TO ANY PERFORMANCE PERIOD, THE
QUANTITATIVE AND MEASURABLE NUMBER OF UNITS OF A PARTICULAR PRODUCT THAT SHIPPED
DURING SUCH PERFORMANCE PERIOD.


 


(ZZ)          “RESTRICTED STOCK” MEANS SHARES ISSUED PURSUANT TO AN AWARD OF
RESTRICTED STOCK UNDER SECTION 8 OF THE PLAN, OR ISSUED PURSUANT TO THE EARLY
EXERCISE OF AN OPTION.


 


(AAA)       “RESTRICTED STOCK UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING AN
AMOUNT EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE, GRANTED PURSUANT TO
SECTION 9.  EACH RESTRICTED STOCK UNIT REPRESENTS AN UNFUNDED AND UNSECURED
OBLIGATION OF THE COMPANY.


 


(BBB)      “RETURN ON DESIGNATED ASSETS” MEANS AS TO ANY PERFORMANCE PERIOD, THE
PRO FORMA NET INCOME OF A BUSINESS UNIT, DIVIDED BY THE AVERAGE OF BEGINNING AND
ENDING BUSINESS UNIT DESIGNATED ASSETS, OR NET INCOME OF THE COMPANY, DIVIDED BY
THE AVERAGE OF BEGINNING AND ENDING DESIGNATED CORPORATE ASSETS.


 


(CCC)       “RETURN ON EQUITY” MEANS, AS TO ANY PERFORMANCE PERIOD, THE
PERCENTAGE EQUAL TO THE VALUE OF THE COMPANY’S OR ANY BUSINESS UNIT’S COMMON
STOCK INVESTMENTS AT THE END OF SUCH PERFORMANCE PERIOD, DIVIDED BY THE VALUE OF
SUCH COMMON STOCK INVESTMENTS AT THE START OF SUCH PERFORMANCE PERIOD, EXCLUDING
ANY COMMON STOCK INVESTMENTS SO DESIGNATED BY THE ADMINISTRATOR.


 


(DDD)      “RETURN ON SALES” MEANS AS TO ANY PERFORMANCE PERIOD, THE PERCENTAGE
EQUAL TO THE COMPANY’S NET INCOME OR THE BUSINESS UNIT’S PRO FORMA NET INCOME,
DIVIDED BY THE COMPANY’S OR THE BUSINESS UNIT’S ANNUAL REVENUE.


 


(EEE)       “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE ACT OR ANY SUCCESSOR
TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED WITH RESPECT TO
THE PLAN.


 


(FFF)         “SECTION 16(B)” MEANS SECTION 16(B) OF THE EXCHANGE ACT.


 


(GGG)      “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


 


(HHH)      “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS ADJUSTED IN ACCORDANCE
WITH SECTION 15 OF THE PLAN.


 


(III)          “STOCK APPRECIATION RIGHT” MEANS AN AWARD, GRANTED ALONE OR IN
CONNECTION WITH AN OPTION, THAT PURSUANT TO SECTION 7 IS DESIGNATED AS A STOCK
APPRECIATION RIGHT.


 

6

--------------------------------------------------------------------------------



 


(JJJ)          “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION,” WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN CODE SECTION 424(F).


 


(KKK)       “SUCCESSOR CORPORATION” HAS THE MEANING GIVEN TO SUCH TERM IN
SECTION 15(C) OF THE PLAN.


 


3.                                       STOCK SUBJECT TO THE PLAN.


 


(A)           STOCK SUBJECT TO THE PLAN.  SUBJECT TO THE PROVISIONS OF
SECTION 15 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES THAT MAY BE
AWARDED AND SOLD UNDER THE PLAN IS 45,000,000 SHARES.  THE SHARES MAY BE
AUTHORIZED, BUT UNISSUED, OR REACQUIRED COMMON STOCK.


 


(B)           FULL VALUE AWARDS.  ANY SHARES SUBJECT TO AWARDS OTHER THAN
OPTIONS OR STOCK APPRECIATION RIGHTS WILL BE COUNTED AGAINST THE NUMERICAL
LIMITS OF THIS SECTION 3 AS 1.22 SHARES FOR EVERY ONE SHARE SUBJECT THERETO. 
FURTHER, IF SHARES ACQUIRED PURSUANT TO ANY SUCH AWARD ARE FORFEITED OR
REPURCHASED BY THE COMPANY AND WOULD OTHERWISE RETURN TO THE PLAN PURSUANT TO
SECTION 3(C), 1.22 TIMES THE NUMBER OF SHARES SO FORFEITED OR REPURCHASED WILL
RETURN TO THE PLAN AND WILL AGAIN BECOME AVAILABLE FOR ISSUANCE.


 


(C)           LAPSED AWARDS.  IF AN AWARD EXPIRES OR BECOMES UNEXERCISABLE
WITHOUT HAVING BEEN EXERCISED IN FULL, OR, WITH RESPECT TO RESTRICTED STOCK,
RESTRICTED STOCK UNITS, PERFORMANCE SHARES OR PERFORMANCE UNITS WHICH ARE TO BE
SETTLED IN SHARES, IS FORFEITED TO OR REPURCHASED BY THE COMPANY, THE
UNPURCHASED SHARES (OR FOR AWARDS OTHER THAN OPTIONS AND STOCK APPRECIATION
RIGHTS, THE FORFEITED OR REPURCHASED SHARES) WHICH WERE SUBJECT THERETO WILL
BECOME AVAILABLE FOR FUTURE GRANT OR SALE UNDER THE PLAN (UNLESS THE PLAN HAS
TERMINATED).  UPON EXERCISE OF A STOCK APPRECIATION RIGHT SETTLED IN SHARES, THE
GROSS NUMBER OF SHARES COVERED BY THE PORTION OF THE AWARD SO EXERCISED WILL
CEASE TO BE AVAILABLE UNDER THE PLAN.  IF UNVESTED SHARES OF RESTRICTED STOCK,
OR UNVESTED SHARES ISSUED PURSUANT TO AWARDS OF RESTRICTED STOCK UNITS,
PERFORMANCE SHARES OR PERFORMANCE UNITS ARE REPURCHASED BY OR FORFEITED TO THE
COMPANY, SUCH SHARES WILL BECOME AVAILABLE FOR FUTURE GRANT UNDER THE PLAN. 
SHARES USED TO PAY THE TAX AND EXERCISE PRICE OF AN AWARD WILL NOT BECOME
AVAILABLE FOR FUTURE GRANT OR SALE UNDER THE PLAN.  TO THE EXTENT AN AWARD UNDER
THE PLAN IS PAID OUT IN CASH RATHER THAN SHARES, SUCH CASH PAYMENT WILL NOT
RESULT IN REDUCING THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN. 
NOTWITHSTANDING THE FOREGOING AND, SUBJECT TO ADJUSTMENT PROVIDED IN SECTION 15,
THE MAXIMUM NUMBER OF SHARES THAT MAY BE ISSUED UPON THE EXERCISE OF INCENTIVE
STOCK OPTIONS WILL EQUAL THE AGGREGATE SHARE NUMBER STATED IN SECTION 3(A),
PLUS, TO THE EXTENT ALLOWABLE UNDER CODE SECTION 422, ANY SHARES THAT BECOME
AVAILABLE FOR ISSUANCE UNDER THE PLAN UNDER THIS SECTION 3(B).


 


(D)           SHARE RESERVE.  THE COMPANY, DURING THE TERM OF THIS PLAN, WILL AT
ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS WILL BE SUFFICIENT
TO SATISFY THE REQUIREMENTS OF THE PLAN.


 


4.                                       ADMINISTRATION OF THE PLAN.


 


(A)           PROCEDURE.


 


(I)            MULTIPLE ADMINISTRATIVE BODIES.  DIFFERENT COMMITTEES WITH
RESPECT TO DIFFERENT GROUPS OF SERVICE PROVIDERS MAY ADMINISTER THE PLAN.


 

7

--------------------------------------------------------------------------------



 


(II)           SECTION 162(M).  TO THE EXTENT THAT THE ADMINISTRATOR DETERMINES
IT TO BE DESIRABLE TO QUALIFY AWARDS GRANTED HEREUNDER AS “PERFORMANCE-BASED
COMPENSATION” WITHIN THE MEANING OF CODE SECTION 162(M), THE PLAN WILL BE
ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE DIRECTORS” WITHIN THE
MEANING OF CODE SECTION 162(M).


 


(III)          RULE 16B-3.  TO THE EXTENT DESIRABLE TO QUALIFY TRANSACTIONS
HEREUNDER AS EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS CONTEMPLATED HEREUNDER
WILL BE STRUCTURED TO SATISFY THE REQUIREMENTS FOR EXEMPTION UNDER RULE 16B-3.


 


(IV)          DELEGATION TO AN OFFICER.  THE BOARD MAY DELEGATE TO ONE OR MORE
OFFICERS OF THE COMPANY THE AUTHORITY TO DO ONE OR BOTH OF THE FOLLOWING
(I) DESIGNATE EMPLOYEES OR CONSULTANTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
WHO ARE NOT OFFICERS TO BE RECIPIENTS OF OPTIONS, RESTRICTED STOCK AND
RESTRICTED STOCK UNITS AND THE TERMS THEREOF, AND (II) DETERMINE THE NUMBER OF
SHARES OF COMMON STOCK TO BE SUBJECT TO SUCH AWARDS GRANTED TO SUCH EMPLOYEES
AND CONSULTANTS; PROVIDED, HOWEVER, THAT THE BOARD RESOLUTIONS REGARDING SUCH
DELEGATION SHALL SPECIFY THE TOTAL NUMBER OF SHARES OF COMMON STOCK THAT MAY BE
SUBJECT TO THE AWARDS GRANTED BY SUCH OFFICER.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS SECTION 4(A), THE BOARD MAY NOT DELEGATE TO AN OFFICER
AUTHORITY TO DETERMINE THE FAIR MARKET VALUE OF THE COMMON STOCK PURSUANT TO
SECTION 4(B) BELOW.


 


(V)           OTHER ADMINISTRATION.  OTHER THAN AS PROVIDED ABOVE, THE PLAN WILL
BE ADMINISTERED BY (A) THE BOARD OR (B) A COMMITTEE, WHICH COMMITTEE WILL BE
CONSTITUTED TO SATISFY APPLICABLE LAWS.


 


(B)           POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF THE
PLAN, AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE SPECIFIC DUTIES DELEGATED
BY THE BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR WILL HAVE THE AUTHORITY, IN
ITS DISCRETION:


 


(I)            TO DETERMINE THE FAIR MARKET VALUE;


 


(II)           TO SELECT THE SERVICE PROVIDERS TO WHOM AWARDS MAY BE GRANTED
HEREUNDER;


 


(III)          TO DETERMINE THE TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE
TERMS OF THE PLAN, OF ANY AWARD GRANTED HEREUNDER;


 


(IV)          TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND AWARDS GRANTED
PURSUANT TO THE PLAN;


 


(V)           TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO
THE PLAN, INCLUDING RULES AND REGULATIONS RELATING TO SUB-PLANS ESTABLISHED FOR
THE PURPOSE OF SATISFYING APPLICABLE FOREIGN LAWS;


 


(VI)          TO MODIFY OR AMEND EACH AWARD (SUBJECT TO SECTION 22(C) OF THE
PLAN).  NOTWITHSTANDING THE PREVIOUS SENTENCE, THE ADMINISTRATOR MAY NOT MODIFY
OR AMEND AN OPTION OR STOCK APPRECIATION RIGHT TO REDUCE THE EXERCISE PRICE OF
SUCH OPTION OR STOCK APPRECIATION RIGHT AFTER IT HAS BEEN GRANTED (EXCEPT FOR
ADJUSTMENTS MADE PURSUANT TO SECTION 17), AND NEITHER MAY THE ADMINISTRATOR
CANCEL ANY OUTSTANDING OPTION OR STOCK APPRECIATION RIGHT IN EXCHANGE FOR CASH,


 

8

--------------------------------------------------------------------------------



 


OTHER AWARDS OR AN OPTION OR STOCK APPRECIATION RIGHT WITH AN EXERCISE PRICE
THAT IS LESS THAN THE EXERCISE PRICE OF THE ORIGINAL OPTION OR STOCK
APPRECIATION RIGHT, UNLESS SUCH ACTION IS APPROVED BY STOCKHOLDERS PRIOR TO SUCH
ACTION BEING TAKEN;


 


(VII)         TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF THE COMPANY ANY
INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN AWARD PREVIOUSLY GRANTED BY THE
ADMINISTRATOR;


 


(VIII)        TO ALLOW A PARTICIPANT TO DEFER THE RECEIPT OF THE PAYMENT OF CASH
OR THE DELIVERY OF SHARES THAT WOULD OTHERWISE BE DUE TO SUCH PARTICIPANT UNDER
AN AWARD PURSUANT TO SUCH PROCEDURES AS THE ADMINISTRATOR MAY DETERMINE; AND


 


(IX)           TO MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE
FOR ADMINISTERING THE PLAN.


 


(C)           EFFECT OF ADMINISTRATOR’S DECISION.  THE ADMINISTRATOR’S
DECISIONS, DETERMINATIONS AND INTERPRETATIONS WILL BE FINAL AND BINDING ON ALL
PARTICIPANTS AND ANY OTHER HOLDERS OF AWARDS.


 


5.                                       ELIGIBILITY.  NONSTATUTORY STOCK
OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED STOCK, RESTRICTED STOCK UNITS,
PERFORMANCE UNITS, PERFORMANCE SHARES AND SUCH OTHER CASH OR STOCK AWARDS AS THE
ADMINISTRATOR DETERMINES MAY BE GRANTED TO SERVICE PROVIDERS.  INCENTIVE STOCK
OPTIONS MAY BE GRANTED ONLY TO EMPLOYEES OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY.


 


6.                                       STOCK OPTIONS.


 


(A)           LIMITATIONS.  EACH OPTION WILL BE DESIGNATED IN THE AWARD
AGREEMENT AS EITHER AN INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK OPTION. 
HOWEVER, NOTWITHSTANDING SUCH DESIGNATION, TO THE EXTENT THAT THE AGGREGATE FAIR
MARKET VALUE OF THE SHARES WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE
EXERCISABLE FOR THE FIRST TIME BY THE PARTICIPANT DURING ANY CALENDAR YEAR
(UNDER ALL PLANS OF THE COMPANY AND ANY PARENT OR SUBSIDIARY) EXCEEDS $100,000,
SUCH OPTIONS WILL BE TREATED AS NONSTATUTORY STOCK OPTIONS.  FOR PURPOSES OF
THIS SECTION 6(A), INCENTIVE STOCK OPTIONS WILL BE TAKEN INTO ACCOUNT IN THE
ORDER IN WHICH THEY WERE GRANTED.  THE FAIR MARKET VALUE OF THE SHARES WILL BE
DETERMINED AS OF THE TIME THE OPTION WITH RESPECT TO SUCH SHARES IS GRANTED.


 


(B)           NUMBER OF SHARES.  THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION
TO DETERMINE THE NUMBER OF SHARES SUBJECT TO AN OPTION GRANTED TO ANY
PARTICIPANT, PROVIDED THAT DURING ANY FISCAL YEAR, NO PARTICIPANT WILL BE
GRANTED AN OPTION COVERING MORE THAN 5,000,000 SHARES.  NOTWITHSTANDING THE
LIMITATION IN THE PREVIOUS SENTENCE, AN EMPLOYEE MAY BE GRANTED OPTIONS COVERING
UP TO AN ADDITIONAL 5,000,000 SHARES DURING THE FISCAL YEAR IN WHICH HIS OR HER
INITIAL SERVICE AS AN EMPLOYEE BEGINS.


 


(C)           TERM OF OPTION.  THE ADMINISTRATOR WILL DETERMINE THE TERM OF EACH
OPTION IN ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT THE TERM WILL BE NO MORE
THAN TEN (10) YEARS FROM THE DATE OF GRANT THEREOF.  MOREOVER, IN THE CASE OF AN
INCENTIVE STOCK OPTION GRANTED TO A PARTICIPANT WHO, AT THE TIME THE INCENTIVE
STOCK OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF
THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY
PARENT OR SUBSIDIARY, THE TERM OF THE INCENTIVE STOCK OPTION WILL BE FIVE
(5) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN THE
AWARD AGREEMENT.


 

9

--------------------------------------------------------------------------------



 


(D)           OPTION EXERCISE PRICE AND CONSIDERATION.


 


(I)            EXERCISE PRICE.  THE PER SHARE EXERCISE PRICE FOR THE SHARES TO
BE ISSUED PURSUANT TO EXERCISE OF AN OPTION WILL BE DETERMINED BY THE
ADMINISTRATOR, BUT WILL BE NO LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE
ON THE DATE OF GRANT.  IN ADDITION, IN THE CASE OF AN INCENTIVE STOCK OPTION
GRANTED TO AN EMPLOYEE WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED,
OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE VOTING POWER OF ALL
CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE PER SHARE
EXERCISE PRICE WILL BE NO LESS THAN 110% OF THE FAIR MARKET VALUE PER SHARE ON
THE DATE OF GRANT.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 6(C), OPTIONS MAY BE GRANTED WITH A PER SHARE EXERCISE PRICE OF LESS
THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT PURSUANT TO A
TRANSACTION DESCRIBED IN, AND IN A MANNER CONSISTENT WITH, CODE SECTION 424(A).


 


(II)           WAITING PERIOD AND EXERCISE DATES.  AT THE TIME AN OPTION IS
GRANTED, THE ADMINISTRATOR WILL FIX THE PERIOD WITHIN WHICH THE OPTION MAY BE
EXERCISED AND WILL DETERMINE ANY CONDITIONS THAT MUST BE SATISFIED BEFORE THE
OPTION MAY BE EXERCISED.


 


(III)          FORM OF CONSIDERATION.  THE ADMINISTRATOR WILL DETERMINE THE
ACCEPTABLE FORM(S) OF CONSIDERATION FOR EXERCISING AN OPTION, INCLUDING THE
METHOD OF PAYMENT, TO THE EXTENT PERMITTED BY APPLICABLE LAWS, WHICH FORMS OF
CONSIDERATION SHALL BE SET FORTH IN THE AWARD AGREEMENT AT THE TIME OF GRANT.


 


(E)           EXERCISE OF OPTION.


 


(I)            PROCEDURE FOR EXERCISE; RIGHTS AS A STOCKHOLDER.  ANY OPTION
GRANTED HEREUNDER WILL BE EXERCISABLE ACCORDING TO THE TERMS OF THE PLAN AND AT
SUCH TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE ADMINISTRATOR AND SET
FORTH IN THE AWARD AGREEMENT.  AN OPTION MAY NOT BE EXERCISED FOR A FRACTION OF
A SHARE.


 

An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with any applicable
withholding taxes).  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 15 of the Plan.

 


(II)           TERMINATION OF RELATIONSHIP AS A SERVICE PROVIDER.  IF A
PARTICIPANT CEASES TO BE A SERVICE PROVIDER, OTHER THAN UPON THE PARTICIPANT’S
TERMINATION AS THE RESULT OF THE PARTICIPANT’S DEATH OR DISABILITY, THE
PARTICIPANT MAY EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS
SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT THAT THE OPTION IS VESTED ON THE
DATE OF TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF
SUCH OPTION AS SET FORTH IN THE AWARD AGREEMENT).  IN THE ABSENCE OF A SPECIFIED
TIME IN THE AWARD AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR NINETY (90)
DAYS FOLLOWING THE PARTICIPANT’S TERMINATION.  UNLESS OTHERWISE PROVIDED BY THE
ADMINISTRATOR, IF ON THE DATE OF TERMINATION THE PARTICIPANT IS NOT VESTED AS TO
HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE
OPTION WILL REVERT TO THE PLAN.  IF AFTER TERMINATION THE PARTICIPANT DOES NOT
EXERCISE HIS OR HER OPTION WITHIN THE TIME SPECIFIED BY THE


 

10

--------------------------------------------------------------------------------



 


ADMINISTRATOR, THE OPTION WILL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION
WILL REVERT TO THE PLAN.


 


(III)          DISABILITY OF PARTICIPANT.  IF A PARTICIPANT CEASES TO BE A
SERVICE PROVIDER AS A RESULT OF THE PARTICIPANT’S DISABILITY, THE PARTICIPANT
MAY EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE
AWARD AGREEMENT TO THE EXTENT THE OPTION IS VESTED ON THE DATE OF TERMINATION
(BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET
FORTH IN THE AWARD AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME IN THE AWARD
AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR FIVE (5) YEARS FOLLOWING THE
PARTICIPANT’S TERMINATION.  UNLESS OTHERWISE PROVIDED BY THE ADMINISTRATOR, IF
ON THE DATE OF TERMINATION THE PARTICIPANT IS NOT VESTED AS TO HIS OR HER ENTIRE
OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION WILL REVERT TO
THE PLAN.  IF AFTER TERMINATION THE PARTICIPANT DOES NOT EXERCISE HIS OR HER
OPTION WITHIN THE TIME SPECIFIED HEREIN, THE OPTION WILL TERMINATE, AND THE
SHARES COVERED BY SUCH OPTION WILL REVERT TO THE PLAN.


 


(IV)          DEATH OF PARTICIPANT.  IF A PARTICIPANT DIES WHILE A SERVICE
PROVIDER, THE OPTION MAY BE EXERCISED FOLLOWING THE PARTICIPANT’S DEATH WITHIN
SUCH PERIOD OF TIME AS IS SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT OF ALL
OF THE SHARES SUBJECT TO THE OPTION, INCLUDING SHARES THAT HAD NOT YET VESTED ON
THE DATE OF DEATH (BUT IN NO EVENT MAY THE OPTION BE EXERCISED LATER THAN THE
EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE AWARD AGREEMENT), BY
THE PARTICIPANT’S DESIGNATED BENEFICIARY, PROVIDED SUCH BENEFICIARY HAS BEEN
DESIGNATED IN A FORM ACCEPTABLE TO THE ADMINISTRATOR.  IF NO SUCH BENEFICIARY
HAS BEEN DESIGNATED BY THE PARTICIPANT, THEN SUCH OPTION MAY BE EXERCISED BY THE
PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE OR BY THE PERSON(S) TO WHOM
THE OPTION IS TRANSFERRED PURSUANT TO THE PARTICIPANT’S WILL OR IN ACCORDANCE
WITH THE LAWS OF DESCENT AND DISTRIBUTION.  IN THE ABSENCE OF A SPECIFIED TIME
IN THE AWARD AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR FIVE (5) YEARS
FOLLOWING PARTICIPANT’S DEATH. IF THE OPTION IS NOT SO EXERCISED WITHIN THE TIME
SPECIFIED HEREIN, THE OPTION WILL TERMINATE, AND THE SHARES COVERED BY SUCH
OPTION WILL REVERT TO THE PLAN.


 


(V)           OTHER TERMINATION.  A PARTICIPANT’S AWARD AGREEMENT MAY ALSO
PROVIDE THAT IF THE EXERCISE OF THE OPTION FOLLOWING THE TERMINATION OF
PARTICIPANT’S STATUS AS A SERVICE PROVIDER (OTHER THAN UPON THE PARTICIPANT’S
DEATH OR DISABILITY) WOULD RESULT IN LIABILITY UNDER SECTION 16(B), THEN THE
OPTION WILL TERMINATE ON THE EARLIER OF (A) THE EXPIRATION OF THE TERM OF THE
OPTION SET FORTH IN THE AWARD AGREEMENT, OR (B) THE 10TH DAY AFTER THE LAST DATE
ON WHICH SUCH EXERCISE WOULD RESULT IN SUCH LIABILITY UNDER SECTION 16(B). 
FINALLY, A PARTICIPANT’S AWARD AGREEMENT MAY ALSO PROVIDE THAT IF THE EXERCISE
OF THE OPTION FOLLOWING THE TERMINATION OF THE PARTICIPANT’S STATUS AS A SERVICE
PROVIDER (OTHER THAN UPON THE PARTICIPANT’S DEATH OR DISABILITY) WOULD BE
PROHIBITED AT ANY TIME SOLELY BECAUSE THE ISSUANCE OF SHARES WOULD VIOLATE THE
REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT, THEN THE OPTION WILL
TERMINATE ON THE EARLIER OF (A) THE EXPIRATION OF THE TERM OF THE OPTION, OR
(B) THE EXPIRATION OF A PERIOD OF NINETY (90) DAYS AFTER THE TERMINATION OF THE
PARTICIPANT’S STATUS AS A SERVICE PROVIDER DURING WHICH THE EXERCISE OF THE
OPTION WOULD NOT BE IN VIOLATION OF SUCH REGISTRATION REQUIREMENTS.


 

11

--------------------------------------------------------------------------------


 


7.                                       STOCK APPRECIATION RIGHTS.


 


(A)           GRANT OF STOCK APPRECIATION RIGHTS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, A STOCK APPRECIATION RIGHT MAY BE GRANTED TO SERVICE
PROVIDERS AT ANY TIME AND FROM TIME TO TIME AS WILL BE DETERMINED BY THE
ADMINISTRATOR, IN ITS SOLE DISCRETION.


 


(B)           NUMBER OF SHARES.  THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION
TO DETERMINE THE NUMBER OF STOCK APPRECIATION RIGHTS GRANTED TO ANY PARTICIPANT,
PROVIDED THAT DURING ANY FISCAL YEAR, NO PARTICIPANT WILL BE GRANTED STOCK
APPRECIATION RIGHTS COVERING MORE THAN 5,000,000 SHARES. NOTWITHSTANDING THE
LIMITATION IN THE PREVIOUS SENTENCE, AN EMPLOYEE MAY BE GRANTED STOCK
APPRECIATION RIGHTS COVERING UP TO AN ADDITIONAL 5,000,000 SHARES DURING THE
FISCAL YEAR IN WHICH HIS OR HER INITIAL SERVICE AS AN EMPLOYEE BEGINS.


 


(C)           EXERCISE PRICE AND OTHER TERMS.  THE ADMINISTRATOR, SUBJECT TO THE
PROVISIONS OF THE PLAN, WILL HAVE COMPLETE DISCRETION TO DETERMINE THE TERMS AND
CONDITIONS OF STOCK APPRECIATION RIGHTS GRANTED UNDER THE PLAN, PROVIDED,
HOWEVER, THAT THE EXERCISE PRICE WILL BE NOT LESS THAN 100% OF THE FAIR MARKET
VALUE OF A SHARE ON THE DATE OF GRANT.


 


(D)           STOCK APPRECIATION RIGHT AGREEMENT.  EACH STOCK APPRECIATION RIGHT
GRANT WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE EXERCISE
PRICE, THE TERM OF THE STOCK APPRECIATION RIGHT, THE CONDITIONS OF EXERCISE, AND
SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION,
WILL DETERMINE.


 


(E)           EXPIRATION OF STOCK APPRECIATION RIGHTS.  A STOCK APPRECIATION
RIGHT GRANTED UNDER THE PLAN WILL EXPIRE UPON THE DATE DETERMINED BY THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, AND SET FORTH IN THE AWARD AGREEMENT;
PROVIDED, HOWEVER, THAT THE TERM WILL BE NO MORE THAN TEN (10) YEARS FROM THE
DATE OF GRANT THEREOF.  NOTWITHSTANDING THE FOREGOING, THE RULES OF
SECTION 6(E) ALSO WILL APPLY TO STOCK APPRECIATION RIGHTS.


 


(F)            PAYMENT OF STOCK APPRECIATION RIGHT AMOUNT.  UPON EXERCISE OF A
STOCK APPRECIATION RIGHT, A PARTICIPANT WILL BE ENTITLED TO RECEIVE PAYMENT FROM
THE COMPANY IN AN AMOUNT DETERMINED BY MULTIPLYING:


 


(I)            THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF A SHARE ON THE
DATE OF EXERCISE OVER THE EXERCISE PRICE; TIMES


 


(II)           THE NUMBER OF SHARES WITH RESPECT TO WHICH THE STOCK APPRECIATION
RIGHT IS EXERCISED.


 

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 


8.                                       RESTRICTED STOCK.


 


(A)           GRANT OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND PROVISIONS OF
THE PLAN, THE ADMINISTRATOR, AT ANY TIME AND FROM TIME TO TIME, MAY GRANT SHARES
OF RESTRICTED STOCK TO SERVICE PROVIDERS IN SUCH AMOUNTS AS THE ADMINISTRATOR,
IN ITS SOLE DISCRETION, WILL DETERMINE.


 


(B)           RESTRICTED STOCK AGREEMENT.  EACH AWARD OF RESTRICTED STOCK WILL
BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE PERIOD OF RESTRICTION,
THE NUMBER OF SHARES


 

12

--------------------------------------------------------------------------------



 


GRANTED, AND SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, WILL DETERMINE.  NOTWITHSTANDING THE FOREGOING SENTENCE, FOR
RESTRICTED STOCK INTENDED TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION” WITHIN
THE MEANING OF CODE SECTION 162(M), DURING ANY FISCAL YEAR NO PARTICIPANT WILL
RECEIVE MORE THAN AN AGGREGATE OF 2,000,000 SHARES OF RESTRICTED STOCK. 
NOTWITHSTANDING THE FOREGOING LIMITATION, FOR RESTRICTED STOCK INTENDED TO
QUALIFY AS “PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF CODE
SECTION 162(M), AN EMPLOYEE MAY BE GRANTED UP TO 2,000,000 ADDITIONAL SHARES OF
RESTRICTED STOCK DURING THE FISCAL YEAR IN WHICH HIS OR HER INITIAL SERVICE AS
AN EMPLOYEE BEGINS. UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, SHARES OF
RESTRICTED STOCK WILL BE HELD BY THE COMPANY AS ESCROW AGENT UNTIL THE
RESTRICTIONS ON SUCH SHARES HAVE LAPSED.


 


(C)           TRANSFERABILITY.  EXCEPT AS PROVIDED IN THIS SECTION 16, SHARES OF
RESTRICTED STOCK MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE
ALIENATED OR HYPOTHECATED UNTIL THE END OF THE APPLICABLE PERIOD OF RESTRICTION.


 


(D)           OTHER RESTRICTIONS.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION,
MAY IMPOSE SUCH OTHER RESTRICTIONS ON SHARES OF RESTRICTED STOCK AS IT MAY DEEM
ADVISABLE OR APPROPRIATE AND CONTAINED IN THE AWARD AGREEMENT ON THE DATE OF
GRANT, INCLUDING GRANTING AN AWARD OF RESTRICTED STOCK SUBJECT TO THE
REQUIREMENTS OF SECTION 13.


 


(E)           REMOVAL OF RESTRICTIONS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 8, SHARES OF RESTRICTED STOCK COVERED BY EACH RESTRICTED STOCK GRANT
MADE UNDER THE PLAN WILL BE RELEASED FROM ESCROW AS SOON AS PRACTICABLE AFTER
THE LAST DAY OF THE PERIOD OF RESTRICTION.  THE ADMINISTRATOR, IN ITS
DISCRETION, MAY ACCELERATE THE TIME AT WHICH ANY RESTRICTIONS WILL LAPSE OR BE
REMOVED.


 


(F)            VOTING RIGHTS.  DURING THE PERIOD OF RESTRICTION, SERVICE
PROVIDERS HOLDING SHARES OF RESTRICTED STOCK GRANTED HEREUNDER MAY EXERCISE FULL
VOTING RIGHTS WITH RESPECT TO THOSE SHARES, UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE.


 


(G)           DIVIDENDS AND OTHER DISTRIBUTIONS.  DURING THE PERIOD OF
RESTRICTION, SERVICE PROVIDERS HOLDING SHARES OF RESTRICTED STOCK WILL BE
ENTITLED TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO
SUCH SHARES UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT.  IF ANY SUCH
DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES, THE SHARES WILL BE SUBJECT TO THE
SAME RESTRICTIONS ON TRANSFERABILITY AND FORFEITABILITY AS THE SHARES OF
RESTRICTED STOCK WITH RESPECT TO WHICH THEY WERE PAID.


 


(H)           RETURN OF RESTRICTED STOCK TO COMPANY.  ON THE DATE SET FORTH IN
THE AWARD AGREEMENT, THE RESTRICTED STOCK FOR WHICH RESTRICTIONS HAVE NOT LAPSED
WILL REVERT TO THE COMPANY AND AGAIN WILL BECOME AVAILABLE FOR GRANT UNDER THE
PLAN.


 


(I)            SECTION 162(M) PERFORMANCE RESTRICTIONS.  FOR PURPOSES OF
QUALIFYING GRANTS OF PERFORMANCE UNITS/SHARES AS “PERFORMANCE-BASED
COMPENSATION” UNDER CODE SECTION 162(M), THE COMPENSATION COMMITTEE, IN ITS
DISCRETION, MAY SET RESTRICTIONS BASED UPON THE ACHIEVEMENT OF PERFORMANCE
GOALS.  THE PERFORMANCE GOALS WILL BE SET BY THE COMPENSATION COMMITTEE ON OR
BEFORE THE DETERMINATION DATE.  IN GRANTING PERFORMANCE UNITS/SHARES WHICH ARE
INTENDED TO QUALIFY UNDER CODE SECTION 162(M), THE COMPENSATION COMMITTEE WILL
FOLLOW THE PROVISIONS OF SECTION 13


 

13

--------------------------------------------------------------------------------



 


ANY PROCEDURES DETERMINED BY IT FROM TIME TO TIME TO BE NECESSARY OR APPROPRIATE
TO ENSURE QUALIFICATION OF THE AWARD UNDER CODE SECTION 162(M) (E.G., IN
DETERMINING THE PERFORMANCE GOALS).


 


9.                                       RESTRICTED STOCK UNITS.


 


(A)           GRANT.  RESTRICTED STOCK UNITS MAY BE GRANTED AT ANY TIME AND FROM
TIME TO TIME AS DETERMINED BY THE ADMINISTRATOR.  EACH RESTRICTED STOCK UNIT
GRANT WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY SUCH OTHER TERMS
AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE,
INCLUDING ALL TERMS, CONDITIONS, AND RESTRICTIONS RELATED TO THE GRANT, THE
NUMBER OF RESTRICTED STOCK UNITS AND THE FORM OF PAYOUT, WHICH, SUBJECT TO
SECTION 9(D), MAY BE LEFT TO THE DISCRETION OF THE ADMINISTRATOR.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SUBSECTION (A), FOR RESTRICTED
STOCK UNITS INTENDED TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION” WITHIN THE
MEANING OF CODE SECTION 162(M), DURING ANY FISCAL YEAR OF THE COMPANY, NO
PARTICIPANT WILL RECEIVE MORE THAN AN AGGREGATE OF 2,000,000 RESTRICTED STOCK
UNITS. NOTWITHSTANDING THE FOREGOING LIMITATION, FOR RESTRICTED STOCK UNITS
INTENDED TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF
CODE SECTION 162(M), AN EMPLOYEE MAY BE GRANTED UP TO 2,000,000 ADDITIONAL
RESTRICTED STOCK UNITS DURING THE FISCAL YEAR IN WHICH HIS OR HER INITIAL
SERVICE AS AN EMPLOYEE BEGINS.


 


(B)           VESTING CRITERIA AND OTHER TERMS.  THE ADMINISTRATOR WILL SET
VESTING CRITERIA IN ITS DISCRETION, WHICH, DEPENDING ON THE EXTENT TO WHICH THE
CRITERIA ARE MET, WILL DETERMINE THE NUMBER OF RESTRICTED STOCK UNITS THAT WILL
BE PAID OUT TO THE PARTICIPANT, INCLUDING GRANTING AN AWARD OF RESTRICTED STOCK
UNITS SUBJECT TO THE REQUIREMENTS OF SECTION 13.  AFTER THE GRANT OF RESTRICTED
STOCK UNITS, THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY REDUCE OR WAIVE ANY
RESTRICTIONS FOR SUCH RESTRICTED STOCK UNITS.  EACH AWARD OF RESTRICTED STOCK
UNITS WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE VESTING
CRITERIA, AND SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, WILL DETERMINE.


 


(C)           EARNING RESTRICTED STOCK UNITS.  UPON MEETING THE APPLICABLE
VESTING CRITERIA, THE PARTICIPANT WILL BE ENTITLED TO RECEIVE A PAYOUT AS
SPECIFIED IN THE AWARD AGREEMENT.  NOTWITHSTANDING THE FOREGOING, AT ANY TIME
AFTER THE GRANT OF RESTRICTED STOCK UNITS, THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY REDUCE OR WAIVE ANY VESTING CRITERIA THAT MUST BE MET TO RECEIVE
A PAYOUT.


 


(D)           FORM AND TIMING OF PAYMENT.  PAYMENT OF EARNED RESTRICTED STOCK
UNITS WILL BE MADE AS SOON AS PRACTICABLE AFTER THE DATE(S) SET FORTH IN THE
AWARD AGREEMENT.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY PAY EARNED
RESTRICTED STOCK UNITS IN CASH, SHARES, OR A COMBINATION THEREOF.  SHARES
REPRESENTED BY RESTRICTED STOCK UNITS THAT ARE FULLY PAID IN CASH AGAIN WILL BE
AVAILABLE FOR GRANT UNDER THE PLAN.


 


(E)           CANCELLATION.  ON THE DATE SET FORTH IN THE AWARD AGREEMENT, ALL
UNEARNED RESTRICTED STOCK UNITS WILL BE FORFEITED TO THE COMPANY.


 


(F)            SECTION 162(M) PERFORMANCE RESTRICTIONS.  FOR PURPOSES OF
QUALIFYING GRANTS OF PERFORMANCE UNITS/SHARES AS “PERFORMANCE-BASED
COMPENSATION” UNDER CODE SECTION 162(M), THE COMPENSATION COMMITTEE, IN ITS
DISCRETION, MAY SET RESTRICTIONS BASED UPON THE ACHIEVEMENT OF PERFORMANCE
GOALS.  THE PERFORMANCE GOALS WILL BE SET BY THE COMPENSATION COMMITTEE ON OR


 

14

--------------------------------------------------------------------------------



 


BEFORE THE DETERMINATION DATE.  IN GRANTING PERFORMANCE UNITS/SHARES WHICH ARE
INTENDED TO QUALIFY UNDER CODE SECTION 162(M), THE COMPENSATION COMMITTEE WILL
FOLLOW THE PROVISIONS OF SECTION 13 ANY PROCEDURES DETERMINED BY IT FROM TIME TO
TIME TO BE NECESSARY OR APPROPRIATE TO ENSURE QUALIFICATION OF THE AWARD UNDER
CODE SECTION 162(M) (E.G., IN DETERMINING THE PERFORMANCE GOALS).


 


10.                                 PERFORMANCE UNITS AND PERFORMANCE SHARES.


 


(A)           GRANT OF PERFORMANCE UNITS/SHARES.  PERFORMANCE UNITS AND
PERFORMANCE SHARES MAY BE GRANTED TO SERVICE PROVIDERS AT ANY TIME AND FROM TIME
TO TIME, AS WILL BE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION. 
THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION IN DETERMINING THE NUMBER OF
PERFORMANCE UNITS/SHARES GRANTED TO EACH PARTICIPANT PROVIDED THAT DURING ANY
FISCAL YEAR, FOR PERFORMANCE UNITS OR PERFORMANCE SHARES INTENDED TO QUALIFY AS
“PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF CODE SECTION 162(M),
(I) NO PARTICIPANT WILL RECEIVE PERFORMANCE UNITS HAVING AN INITIAL VALUE
GREATER THAN $5,000,000, AND (II) NO PARTICIPANT WILL RECEIVE MORE THAN
2,000,000 PERFORMANCE SHARES.  NOTWITHSTANDING THE FOREGOING LIMITATION, FOR
PERFORMANCE SHARES INTENDED TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION”
WITHIN THE MEANING OF CODE SECTION 162(M), IN CONNECTION WITH HIS OR HER INITIAL
SERVICE, A SERVICE PROVIDER MAY BE GRANTED UP TO AN ADDITIONAL 2,000,000
PERFORMANCE SHARES AND ADDITIONAL PERFORMANCE UNITS HAVING AN INITIAL VALUE UP
TO $5,000,000.


 


(B)           VALUE OF PERFORMANCE UNITS/SHARES.  EACH PERFORMANCE UNIT WILL
HAVE AN INITIAL VALUE THAT IS ESTABLISHED BY THE ADMINISTRATOR ON OR BEFORE THE
DATE OF GRANT.  EACH PERFORMANCE SHARE WILL HAVE AN INITIAL VALUE EQUAL TO THE
FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT.


 


(C)           PERFORMANCE OBJECTIVES AND OTHER TERMS.  THE ADMINISTRATOR WILL
SET PERFORMANCE GOALS OR OTHER VESTING PROVISIONS (INCLUDING, WITHOUT
LIMITATION, CONTINUED STATUS AS A SERVICE PROVIDER) IN ITS DISCRETION WHICH,
DEPENDING ON THE EXTENT TO WHICH THEY ARE MET, WILL DETERMINE THE NUMBER OR
VALUE OF PERFORMANCE UNITS/SHARES THAT WILL BE PAID OUT TO THE PARTICIPANT,
INCLUDING GRANTING AN AWARD OF PERFORMANCE UNITS AND PERFORMANCE SHARES SUBJECT
TO THE REQUIREMENTS OF SECTION 13.  THE ADMINISTRATOR MAY SET PERFORMANCE
OBJECTIVES BASED UPON THE ACHIEVEMENT OF COMPANY-WIDE, DIVISIONAL, OR INDIVIDUAL
GOALS, OR ANY OTHER BASIS DETERMINED BY THE ADMINISTRATOR IN ITS DISCRETION. 
EACH AWARD OF PERFORMANCE UNITS/SHARES WILL BE EVIDENCED BY AN AWARD AGREEMENT
THAT WILL SPECIFY THE PERFORMANCE PERIOD, PERFORMANCE GOALS, ANY OTHER VESTING
PROVISIONS AND SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, WILL DETERMINE.


 


(D)           EARNING OF PERFORMANCE UNITS/SHARES.  AFTER THE APPLICABLE
PERFORMANCE PERIOD HAS ENDED, THE HOLDER OF PERFORMANCE UNITS/SHARES WILL BE
ENTITLED TO RECEIVE A PAYOUT OF THE NUMBER OF PERFORMANCE UNITS/SHARES EARNED BY
THE PARTICIPANT OVER THE PERFORMANCE PERIOD, TO BE DETERMINED AS A FUNCTION OF
THE EXTENT TO WHICH THE CORRESPONDING PERFORMANCE OBJECTIVES OR OTHER VESTING
PROVISIONS HAVE BEEN ACHIEVED.  AFTER THE GRANT OF A PERFORMANCE UNIT/SHARE, THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY REDUCE OR WAIVE ANY PERFORMANCE
OBJECTIVES OR OTHER VESTING PROVISIONS FOR SUCH PERFORMANCE UNIT/SHARE.


 


(E)           FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS/SHARES.  PAYMENT
OF EARNED PERFORMANCE UNITS/SHARES WILL BE MADE AS SOON AS PRACTICABLE AFTER THE
EXPIRATION OF THE


 

15

--------------------------------------------------------------------------------



 


APPLICABLE PERFORMANCE PERIOD AND ACHIEVEMENT OF THE PERFORMANCE CRITERIA AND
OTHER VESTING PROVISIONS.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY PAY
EARNED PERFORMANCE UNITS/SHARES IN THE FORM OF CASH, IN SHARES (WHICH HAVE AN
AGGREGATE FAIR MARKET VALUE EQUAL TO THE VALUE OF THE EARNED PERFORMANCE
UNITS/SHARES AT THE CLOSE OF THE APPLICABLE PERFORMANCE PERIOD) OR IN A
COMBINATION THEREOF.


 


(F)            CANCELLATION OF PERFORMANCE UNITS/SHARES.  ON THE DATE SET FORTH
IN THE AWARD AGREEMENT, ALL UNEARNED OR UNVESTED PERFORMANCE UNITS/SHARES WILL
BE FORFEITED TO THE COMPANY, AND AGAIN WILL BE AVAILABLE FOR GRANT UNDER THE
PLAN TO THE EXTENT SUCH PERFORMANCE UNITS/SHARES WERE PAYABLE IN SHARES.


 


(G)           SECTION 162(M) PERFORMANCE RESTRICTIONS.  FOR PURPOSES OF
QUALIFYING GRANTS OF PERFORMANCE UNITS/SHARES AS “PERFORMANCE-BASED
COMPENSATION” UNDER CODE SECTION 162(M), THE COMPENSATION COMMITTEE, IN ITS
DISCRETION, MAY SET RESTRICTIONS BASED UPON THE ACHIEVEMENT OF PERFORMANCE
GOALS.  THE PERFORMANCE GOALS WILL BE SET BY THE COMPENSATION COMMITTEE ON OR
BEFORE THE DETERMINATION DATE.  IN GRANTING PERFORMANCE UNITS/SHARES WHICH ARE
INTENDED TO QUALIFY UNDER CODE SECTION 162(M), THE COMPENSATION COMMITTEE WILL
FOLLOW THE PROVISIONS OF SECTION 13 ANY PROCEDURES DETERMINED BY IT FROM TIME TO
TIME TO BE NECESSARY OR APPROPRIATE TO ENSURE QUALIFICATION OF THE AWARD UNDER
CODE SECTION 162(M) (E.G., IN DETERMINING THE PERFORMANCE GOALS).


 


11.                                 PERFORMANCE GOALS.  THE GRANTING AND/OR
VESTING OF AWARDS OF OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS,
PERFORMANCE SHARES AND PERFORMANCE UNITS (INCLUDING PERFORMANCE UNITS PAYABLE IN
CASH) AND OTHER INCENTIVES UNDER THE PLAN MAY BE MADE SUBJECT TO THE ATTAINMENT
OF PERFORMANCE GOALS (“PERFORMANCE GOALS”) RELATING TO ONE OR MORE OF THE
FOLLOWING MEASURES: (A) ACCOUNTS PAYABLE DAYS, (B) ACCOUNTS PAYABLE TURNS,
(C) ANNUAL REVENUE, (D) CASH COLLECTIONS, (E) CASH CYCLE DAYS, (F) CUSTOMER
SATISFACTION MBOS, (G) DAYS SALES OUTSTANDING, (H) EARNINGS PER SHARE, (I) FREE
CASH FLOW, (J) GROSS MARGIN, (K) GROSS PROFIT, (L) INVENTORY TURNS, (M) NET
INCOME, (N) NEW ORDERS, (O) OPERATING INCOME, (P) PRO FORMA NET INCOME,
(Q) RETURN ON DESIGNATED ASSETS, (R) RETURN ON EQUITY, (S) RETURN ON SALES, AND
(T) PRODUCT SHIPMENTS.  ANY PERFORMANCE GOALS MAY BE USED TO MEASURE THE
PERFORMANCE OF THE COMPANY AS A WHOLE OR A BUSINESS UNIT OF THE COMPANY AND MAY
BE MEASURED RELATIVE TO A PEER GROUP OR INDEX.  THE PERFORMANCE GOALS MAY DIFFER
FROM PARTICIPANT TO PARTICIPANT AND FROM AWARD TO AWARD. THE COMPENSATION
COMMITTEE MAY PROVIDE THAT PARTIAL ACHIEVEMENT OF THE PERFORMANCE GOALS MAY
RESULT IN THE PAYMENT OR VESTING CORRESPONDING TO A PARTIAL (BUT NOT NECESSARILY
PROPORTIONAL) PORTION OF THE AWARD.  PRIOR TO THE DETERMINATION DATE, THE
COMPENSATION COMMITTEE IS AUTHORIZED TO MAKE ADJUSTMENTS IN THE METHOD OF
CALCULATING THE ATTAINMENT OF PERFORMANCE GOALS FOR A PERFORMANCE PERIOD AS
FOLLOWS: (I) TO EXCLUDE RESTRUCTURING AND INTEGRATION CHARGES (INCLUDING
EMPLOYEE SEVERANCE AND BENEFITS COSTS AND CHARGES RELATED TO EXCESS FACILITIES
AND ASSETS); (II) TO EXCLUDE IMPAIRMENT CHARGES FOR GOODWILL AND INTANGIBLE
ASSETS AND AMORTIZATION EXPENSE; (III) TO EXCLUDE EXCHANGE RATE EFFECTS, AS
APPLICABLE, FOR NON-U.S. DOLLAR DENOMINATED NET SALES AND OPERATING EARNINGS;
(IV) TO EXCLUDE THE EFFECTS OF CHANGES TO GAAP REQUIRED BY THE FINANCIAL
ACCOUNTING STANDARDS BOARD; (V) TO EXCLUDE THE EFFECTS OF ANY STATUTORY
ADJUSTMENTS TO CORPORATE TAX RATES; (VI) TO EXCLUDE STOCK-BASED COMPENSATION
EXPENSE DETERMINED UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES; (VII) TO
EXCLUDE ANY OTHER UNUSUAL, NON-RECURRING GAIN OR LOSS OR EXTRAORDINARY ITEM;
(VII) TO RESPOND TO, OR IN ANTICIPATION OF, ANY UNUSUAL OR EXTRAORDINARY
CORPORATE ITEM, TRANSACTION, EVENT OR DEVELOPMENT; (VIII) TO RESPOND TO, OR IN
ANTICIPATION OF, CHANGES IN APPLICABLE LAWS, REGULATIONS, ACCOUNTING PRINCIPLES,
OR BUSINESS CONDITIONS; (IX) TO EXCLUDE THE DILUTIVE EFFECTS OF ACQUISITIONS OR
JOINT VENTURES; (X) TO ASSUME THAT ANY


 

16

--------------------------------------------------------------------------------



 


BUSINESS DIVESTED BY THE COMPANY ACHIEVED PERFORMANCE OBJECTIVES AT TARGETED
LEVELS DURING THE BALANCE OF A PERFORMANCE PERIOD FOLLOWING SUCH DIVESTITURE;
(XI) TO REFLECT A CORPORATE TRANSACTION, SUCH AS A MERGER, CONSOLIDATION,
SEPARATION (INCLUDING A SPINOFF OR OTHER DISTRIBUTION OF STOCK OR PROPERTY BY A
CORPORATION), OR REORGANIZATION (WHETHER OR NOT SUCH REORGANIZATION COMES WITHIN
THE DEFINITION OF SUCH TERM IN CODE SECTION 368); AND (XII) TO REFLECT ANY
PARTIAL OR COMPLETE CORPORATE LIQUIDATION.  THE COMPENSATION COMMITTEE ALSO
RETAINS THE DISCRETION TO REDUCE OR ELIMINATE THE COMPENSATION OR ECONOMIC
BENEFIT DUE UPON ATTAINMENT OF PERFORMANCE GOALS.


 


12.                                 PERFORMANCE BONUS AWARDS.  ANY SERVICE
PROVIDER SELECTED BY THE COMPENSATION COMMITTEE MAY BE GRANTED ONE OR MORE
PERFORMANCE-BASED AWARDS IN THE FORM OF A CASH BONUS PAYABLE UPON THE ATTAINMENT
OF PERFORMANCE GOALS THAT ARE ESTABLISHED BY THE COMPENSATION COMMITTEE FOR A
PERFORMANCE PERIOD PRIOR TO THE DETERMINATION DATE.  PERFORMANCE-BASED AWARDS IN
THE FORM OF CASH BONUSES MAY NOT EXCEED MORE THAN $5,000,000 IN ANY FISCAL
YEAR.  PERFORMANCE BONUS AWARDS ESTABLISHED FOR ANY PARTICIPANT WHO WOULD BE
CONSIDERED A “COVERED EMPLOYEE” WITHIN THE MEANING OF CODE
SECTION 162(M) (HEREINAFTER A “COVERED EMPLOYEE”) WILL BE BASED UPON PERFORMANCE
GOALS ESTABLISHED IN ACCORDANCE WITH SECTION 13.  THE PROVISIONS CONTAINED IN
THIS PLAN PERMITTING THE COMPANY TO GRANT PERFORMANCE-BASED AWARDS IN THE FORM
OF CASH BONUSES SHALL NOT BE THE EXCLUSIVE MEANS FOR THE PAYMENT OF BONUSES OR
OTHER INCENTIVE COMPENSATION TO PARTICIPANTS, INCLUDING COVERED EMPLOYEES.


 


13.                                 TERMS AND CONDITIONS OF ANY
PERFORMANCE-BASED AWARD.


 


(A)           PURPOSE.  THE PURPOSE OF THIS SECTION 13 IS TO PROVIDE THE
COMPENSATION COMMITTEE OF THE BOARD (THE “COMPENSATION COMMITTEE”) THE ABILITY
TO QUALIFY AWARDS (OTHER THAN OPTIONS AND SARS) THAT ARE GRANTED PURSUANT TO THE
PLAN AS QUALIFIED PERFORMANCE-BASED COMPENSATION UNDER CODE SECTION 162(M).  IF
THE COMPENSATION COMMITTEE, IN ITS DISCRETION, DECIDES TO GRANT A
PERFORMANCE-BASED AWARD SUBJECT TO PERFORMANCE GOALS TO A COVERED EMPLOYEE, THE
PROVISIONS OF THIS SECTION 13 WILL CONTROL OVER ANY CONTRARY PROVISION IN THE
PLAN; PROVIDED, HOWEVER, THAT THE COMPENSATION COMMITTEE MAY IN ITS DISCRETION
GRANT AWARDS THAT ARE NOT INTENDED TO QUALIFY AS “PERFORMANCE-BASED
COMPENSATION” UNDER CODE SECTION 162(M) TO SUCH PARTICIPANTS THAT ARE BASED ON
PERFORMANCE GOALS OR OTHER SPECIFIC CRITERIA OR GOALS BUT THAT DO NOT SATISFY
THE REQUIREMENTS OF THIS SECTION 13.


 


(B)           APPLICABILITY.  THIS SECTION 13 WILL APPLY TO THOSE COVERED
EMPLOYEES WHO ARE SELECTED BY THE COMPENSATION COMMITTEE TO RECEIVE ANY AWARD
SUBJECT TO PERFORMANCE GOALS.  THE DESIGNATION OF A COVERED EMPLOYEE AS BEING
SUBJECT TO CODE SECTION 162(M) WILL NOT IN ANY MANNER ENTITLE THE COVERED
EMPLOYEE TO RECEIVE AN AWARD UNDER THE PLAN.  MOREOVER, DESIGNATION OF A COVERED
EMPLOYEE SUBJECT TO CODE SECTION 162(M) FOR A PARTICULAR PERFORMANCE PERIOD WILL
NOT REQUIRE DESIGNATION OF SUCH COVERED EMPLOYEE IN ANY SUBSEQUENT PERFORMANCE
PERIOD AND DESIGNATION OF ONE COVERED EMPLOYEE WILL NOT REQUIRE DESIGNATION OF
ANY OTHER COVERED EMPLOYEE IN SUCH PERIOD OR IN ANY OTHER PERIOD.


 


(C)           PROCEDURES WITH RESPECT TO PERFORMANCE BASED AWARDS.  TO THE
EXTENT NECESSARY TO COMPLY WITH THE PERFORMANCE-BASED COMPENSATION REQUIREMENTS
OF CODE SECTION 162(M), WITH RESPECT TO ANY AWARD GRANTED SUBJECT TO PERFORMANCE
GOALS, WITHIN THE FIRST TWENTY-FIVE PERCENT (25%) OF THE PERFORMANCE PERIOD, BUT
IN NO EVENT MORE THAN NINETY (90) DAYS FOLLOWING THE COMMENCEMENT OF ANY
PERFORMANCE PERIOD (OR SUCH OTHER TIME AS MAY BE REQUIRED OR


 

17

--------------------------------------------------------------------------------



 


PERMITTED BY CODE SECTION 162(M)), THE COMPENSATION COMMITTEE WILL, IN WRITING,
(A) DESIGNATE ONE OR MORE PARTICIPANTS WHO ARE COVERED EMPLOYEES, (B) SELECT THE
PERFORMANCE GOALS APPLICABLE TO THE PERFORMANCE PERIOD, (C) ESTABLISH THE
PERFORMANCE GOALS, AND AMOUNTS OR METHODS OF COMPUTATION OF SUCH AWARDS, AS
APPLICABLE, WHICH MAY BE EARNED FOR SUCH PERFORMANCE PERIOD, AND (D) SPECIFY THE
RELATIONSHIP BETWEEN PERFORMANCE GOALS AND THE AMOUNTS OR METHODS OF COMPUTATION
OF SUCH AWARDS, AS APPLICABLE, TO BE EARNED BY EACH COVERED EMPLOYEE FOR SUCH
PERFORMANCE PERIOD.  FOLLOWING THE COMPLETION OF EACH PERFORMANCE PERIOD, THE
COMPENSATION COMMITTEE WILL CERTIFY IN WRITING WHETHER THE APPLICABLE
PERFORMANCE GOALS HAVE BEEN ACHIEVED FOR SUCH PERFORMANCE PERIOD.  IN
DETERMINING THE AMOUNTS EARNED BY A COVERED EMPLOYEE, THE COMPENSATION COMMITTEE
WILL HAVE THE RIGHT TO REDUCE OR ELIMINATE (BUT NOT TO INCREASE) THE AMOUNT
PAYABLE AT A GIVEN LEVEL OF PERFORMANCE TO TAKE INTO ACCOUNT ADDITIONAL FACTORS
THAT THE COMPENSATION COMMITTEE MAY DEEM RELEVANT TO THE ASSESSMENT OF
INDIVIDUAL OR CORPORATE PERFORMANCE FOR THE PERFORMANCE PERIOD.


 


(D)           PAYMENT OF PERFORMANCE BASED AWARDS.  UNLESS OTHERWISE PROVIDED IN
THE APPLICABLE AWARD AGREEMENT, A COVERED EMPLOYEE MUST BE EMPLOYED BY THE
COMPANY OR AN AFFILIATE ON THE DAY A PERFORMANCE-BASED AWARD FOR SUCH
PERFORMANCE PERIOD IS PAID TO THE COVERED EMPLOYEE.  FURTHERMORE, A COVERED
EMPLOYEE WILL BE ELIGIBLE TO RECEIVE PAYMENT PURSUANT TO A PERFORMANCE-BASED
AWARD FOR A PERFORMANCE PERIOD ONLY IF THE PERFORMANCE GOALS FOR SUCH PERIOD ARE
ACHIEVED.


 


(E)           ADDITIONAL LIMITATIONS.  NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN, ANY AWARD WHICH IS GRANTED TO A COVERED EMPLOYEE AND IS INTENDED TO
CONSTITUTE QUALIFIED PERFORMANCE BASED COMPENSATION UNDER CODE
SECTION 162(M) WILL BE SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN THE
CODE (INCLUDING ANY AMENDMENT TO CODE SECTION 162(M)) OR ANY REGULATIONS AND
RULING ISSUED THEREUNDER THAT ARE REQUIREMENTS FOR QUALIFICATION AS QUALIFIED
PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN CODE SECTION 162(M), AND THE PLAN
WILL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH REQUIREMENTS.


 


14.                                 COMPLIANCE WITH CODE SECTION 409A.  AWARDS
WILL BE DESIGNED AND OPERATED IN SUCH A MANNER THAT THEY ARE EITHER EXEMPT FROM
THE APPLICATION OF, OR COMPLY WITH, THE REQUIREMENTS OF CODE SECTION 409A SUCH
THAT THE GRANT, PAYMENT, SETTLEMENT OR DEFERRAL WILL NOT BE SUBJECT TO THE
ADDITIONAL TAX OR INTEREST APPLICABLE UNDER CODE SECTION 409A, EXCEPT AS
OTHERWISE DETERMINED IN THE SOLE DISCRETION OF THE ADMINISTRATOR.  THE PLAN AND
EACH AWARD AGREEMENT UNDER THE PLAN IS INTENDED TO MEET THE REQUIREMENTS OF CODE
SECTION 409A AND WILL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH SUCH
INTENT, EXCEPT AS OTHERWISE DETERMINED IN THE SOLE DISCRETION OF THE
ADMINISTRATOR.  TO THE EXTENT THAT AN AWARD OR PAYMENT, OR THE SETTLEMENT OR
DEFERRAL THEREOF, IS SUBJECT TO CODE SECTION 409A THE AWARD WILL BE GRANTED,
PAID, SETTLED OR DEFERRED IN A MANNER THAT WILL MEET THE REQUIREMENTS OF CODE
SECTION 409A, SUCH THAT THE GRANT, PAYMENT, SETTLEMENT OR DEFERRAL WILL NOT BE
SUBJECT TO THE ADDITIONAL TAX OR INTEREST APPLICABLE UNDER CODE SECTION 409A.


 


15.                                 LEAVES OF ABSENCE/TRANSFER BETWEEN
LOCATIONS.  UNLESS THE ADMINISTRATOR PROVIDES OTHERWISE OR AS PROVIDED BY
WRITTEN COMPANY POLICIES, VESTING OF AWARDS GRANTED HEREUNDER WILL BE SUSPENDED
DURING ANY UNPAID LEAVE OF ABSENCE OR AS PROVIDED BY WRITTEN COMPANY POLICIES. 
A SERVICE PROVIDER WILL NOT CEASE TO BE AN EMPLOYEE IN THE CASE OF (I) ANY LEAVE
OF ABSENCE APPROVED BY THE COMPANY OR (II) TRANSFERS BETWEEN LOCATIONS OF THE
COMPANY OR BETWEEN THE COMPANY AND ITS AFFILIATES.  FOR PURPOSES OF INCENTIVE
STOCK OPTIONS, NO SUCH LEAVE MAY EXCEED THREE (3) MONTHS, UNLESS REEMPLOYMENT
UPON EXPIRATION OF SUCH LEAVE IS GUARANTEED BY STATUTE OR CONTRACT.  IF


 

18

--------------------------------------------------------------------------------



 


REEMPLOYMENT UPON EXPIRATION OF A LEAVE OF ABSENCE APPROVED BY THE COMPANY IS
NOT SO GUARANTEED, THEN SIX (6) MONTHS AND ONE DAY FOLLOWING THE COMMENCEMENT OF
SUCH LEAVE ANY INCENTIVE STOCK OPTION HELD BY THE PARTICIPANT WILL CEASE TO BE
TREATED AS AN INCENTIVE STOCK OPTION AND WILL BE TREATED FOR TAX PURPOSES AS A
NONSTATUTORY STOCK OPTION.


 


16.                                 TRANSFERABILITY OF AWARDS.  UNLESS
DETERMINED OTHERWISE BY THE ADMINISTRATOR, AN AWARD MAY NOT BE SOLD, PLEDGED,
ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY
WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE
LIFETIME OF THE PARTICIPANT, ONLY BY THE PARTICIPANT.  WITH THE APPROVAL OF THE
ADMINISTRATOR, A PARTICIPANT MAY, IN A MANNER SPECIFIED BY THE ADMINISTRATOR,
(A) TRANSFER AN AWARD TO A PARTICIPANT’S SPOUSE OR FORMER SPOUSE PURSUANT TO A
COURT-APPROVED DOMESTIC RELATIONS ORDER WHICH RELATES TO THE PROVISION OF CHILD
SUPPORT, ALIMONY PAYMENTS OR MARITAL PROPERTY RIGHTS, AND (B) TRANSFER AN OPTION
BY BONA FIDE GIFT AND NOT FOR ANY CONSIDERATION, TO (I) A MEMBER OR MEMBERS OF
THE PARTICIPANT’S IMMEDIATE FAMILY, (II) A TRUST ESTABLISHED FOR THE EXCLUSIVE
BENEFIT OF THE PARTICIPANT AND/OR MEMBER(S) OF THE PARTICIPANT’S IMMEDIATE
FAMILY, (III) A PARTNERSHIP, LIMITED LIABILITY COMPANY OF OTHER ENTITY WHOSE
ONLY PARTNERS OR MEMBERS ARE THE PARTICIPANT AND/OR MEMBER(S) OF THE
PARTICIPANT’S IMMEDIATE FAMILY, OR (IV) A FOUNDATION IN WHICH THE PARTICIPANT
AND/OR MEMBER(S) OF THE PARTICIPANT’S IMMEDIATE FAMILY CONTROL THE MANAGEMENT OF
THE FOUNDATION’S ASSETS.  FOR PURPOSES OF THIS SECTION 13, “IMMEDIATE FAMILY”
WILL MEAN THE PARTICIPANT’S SPOUSE, FORMER SPOUSE, CHILDREN, GRANDCHILDREN,
PARENTS, GRANDPARENTS, SIBLINGS, NIECES, NEPHEWS, PARENTS-IN-LAW, SONS-IN-LAW,
DAUGHTERS-IN-LAW, BROTHERS-IN-LAW, SISTERS-IN-LAW, INCLUDING ADOPTIVE OR STEP
RELATIONSHIPS AND ANY PERSON SHARING THE PARTICIPANT’S HOUSEHOLD (OTHER THAN AS
A TENANT OR EMPLOYEE).


 


17.                                 ADJUSTMENTS; DISSOLUTION OR LIQUIDATION;
MERGER OR CHANGE IN CONTROL.


 


(A)           ADJUSTMENTS.  IN THE EVENT THAT ANY DIVIDEND OR OTHER DISTRIBUTION
(WHETHER IN THE FORM OF CASH, SHARES, OTHER SECURITIES, OR OTHER PROPERTY),
RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION, MERGER,
CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE, OR EXCHANGE OF
SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER CHANGE IN THE CORPORATE
STRUCTURE OF THE COMPANY AFFECTING THE SHARES OCCURS, THE ADMINISTRATOR, IN
ORDER TO PREVENT DIMINUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS
INTENDED TO BE MADE AVAILABLE UNDER THE PLAN, WILL ADJUST THE NUMBER AND CLASS
OF SHARES THAT MAY BE DELIVERED UNDER THE PLAN AND/OR THE NUMBER, CLASS, AND
PRICE OF SHARES COVERED BY EACH OUTSTANDING AWARD, AND THE NUMERICAL SHARE
LIMITS SET FORTH IN SECTIONS 3, 6, 7, 8, 9 AND 10.


 


(B)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR WILL NOTIFY EACH
PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF SUCH PROPOSED
TRANSACTION.  TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED, AN AWARD WILL
TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION.


 


(C)           CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL, EACH
OUTSTANDING AWARD WILL BE ASSUMED OR AN EQUIVALENT OPTION OR RIGHT SUBSTITUTED
BY THE SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE SUCCESSOR
CORPORATION (THE “SUCCESSOR CORPORATION”).  IN THE EVENT THAT THE SUCCESSOR
CORPORATION DOES NOT ASSUME OR SUBSTITUTE FOR THE AWARD, THE PARTICIPANT WILL
FULLY VEST IN AND HAVE THE RIGHT TO EXERCISE ALL OF HIS OR HER OUTSTANDING
OPTIONS AND STOCK APPRECIATION RIGHTS, INCLUDING SHARES AS TO WHICH SUCH AWARDS
WOULD NOT OTHERWISE BE VESTED OR EXERCISABLE, ALL RESTRICTIONS ON RESTRICTED
STOCK WILL LAPSE, AND, WITH RESPECT TO RESTRICTED STOCK UNITS, PERFORMANCE


 

19

--------------------------------------------------------------------------------



 


SHARES AND PERFORMANCE UNITS, ALL PERFORMANCE GOALS OR OTHER VESTING CRITERIA
WILL BE DEEMED ACHIEVED AT TARGET LEVELS AND ALL OTHER TERMS AND CONDITIONS
MET.  IN ADDITION, IF THE SUCCESSOR CORPORATION DOES NOT ASSUME OR SUBSTITUTE AN
OPTION OR STOCK APPRECIATION RIGHT IN THE EVENT OF A CHANGE IN CONTROL, THE
ADMINISTRATOR WILL NOTIFY THE PARTICIPANT IN WRITING OR ELECTRONICALLY THAT THE
OPTION OR STOCK APPRECIATION RIGHT WILL BE FULLY VESTED AND EXERCISABLE FOR A
PERIOD OF TIME DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION, AND THE
OPTION OR STOCK APPRECIATION RIGHT WILL TERMINATE UPON THE EXPIRATION OF SUCH
PERIOD.


 

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Performance Share or
Performance Unit which the Administrator can determine to pay in cash, the fair
market value of the consideration received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the Successor Corporation, the Administrator may,
with the consent of the Successor Corporation, provide for the consideration to
be received upon the exercise of an Option or Stock Appreciation Right or upon
the payout of a Restricted Stock Unit, Performance Share or Performance Unit,
for each Share subject to such Award (or in the case of an Award settled in
cash, the number of implied shares determined by dividing the value of the Award
by the per share consideration received by holders of Common Stock in the Change
in Control), to be solely common stock of the Successor Corporation equal in
fair market value to the per share consideration received by holders of Common
Stock in the Change in Control.

 

Notwithstanding anything in this Section 17(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the Successor
Corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 


18.                                 TAX WITHHOLDING


 


(A)           WITHHOLDING REQUIREMENTS.  PRIOR TO THE DELIVERY OF ANY SHARES OR
CASH PURSUANT TO AN AWARD (OR EXERCISE THEREOF), THE COMPANY WILL HAVE THE POWER
AND THE RIGHT TO DEDUCT OR WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO THE
COMPANY, AN AMOUNT SUFFICIENT TO SATISFY FEDERAL, STATE, LOCAL, FOREIGN OR OTHER
TAXES REQUIRED TO BE WITHHELD WITH RESPECT TO SUCH AWARD (OR EXERCISE THEREOF).


 


(B)           WITHHOLDING ARRANGEMENTS.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION AND PURSUANT TO SUCH PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME,
MAY PERMIT A PARTICIPANT TO SATISFY SUCH TAX WITHHOLDING OBLIGATION, IN WHOLE OR
IN PART BY (WITHOUT LIMITATION) (I) PAYING CASH, (II) ELECTING TO HAVE THE
COMPANY WITHHOLD OTHERWISE DELIVERABLE CASH OR SHARES HAVING A FAIR MARKET VALUE
EQUAL TO THE MINIMUM AMOUNT REQUIRED TO BE WITHHELD, (III) DELIVERING TO THE
COMPANY


 

20

--------------------------------------------------------------------------------



 


ALREADY-OWNED SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED TO
BE WITHHELD, OR (IV) SELLING A SUFFICIENT NUMBER OF SHARES OTHERWISE DELIVERABLE
TO THE PARTICIPANT THROUGH SUCH MEANS AS THE ADMINISTRATOR MAY DETERMINE IN ITS
SOLE DISCRETION (WHETHER THROUGH A BROKER OR OTHERWISE) EQUAL TO THE AMOUNT
REQUIRED TO BE WITHHELD.  THE AMOUNT OF THE WITHHOLDING REQUIREMENT WILL BE
DEEMED TO INCLUDE ANY AMOUNT WHICH THE ADMINISTRATOR AGREES MAY BE WITHHELD AT
THE TIME THE ELECTION IS MADE, NOT TO EXCEED THE AMOUNT DETERMINED BY USING THE
MAXIMUM FEDERAL, STATE OR LOCAL MARGINAL INCOME TAX RATES APPLICABLE TO THE
PARTICIPANT WITH RESPECT TO THE AWARD ON THE DATE THAT THE AMOUNT OF TAX TO BE
WITHHELD IS TO BE DETERMINED.  THE FAIR MARKET VALUE OF THE SHARES TO BE
WITHHELD OR DELIVERED WILL BE DETERMINED AS OF THE DATE THAT THE TAXES ARE
REQUIRED TO BE WITHHELD.


 


19.                                 NO EFFECT ON EMPLOYMENT OR SERVICE.  NEITHER
THE PLAN NOR ANY AWARD WILL CONFER UPON A PARTICIPANT ANY RIGHT WITH RESPECT TO
CONTINUING THE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER WITH THE
COMPANY, NOR WILL THEY INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE SUCH RELATIONSHIP AT ANY TIME, WITH OR WITHOUT
CAUSE, TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


 


20.                                 DATE OF GRANT.  THE DATE OF GRANT OF AN
AWARD WILL BE, FOR ALL PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE
DETERMINATION GRANTING SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED BY
THE ADMINISTRATOR.  NOTICE OF THE DETERMINATION WILL BE PROVIDED TO EACH
PARTICIPANT WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


 


21.                                 TERM OF PLAN.  THE PLAN WILL BECOME
EFFECTIVE UPON ITS APPROVAL BY THE STOCKHOLDERS AND NO AWARDS MAY BE MADE UNDER
THE PLAN UNTIL SUCH APPROVAL IS OBTAINED. THE PLAN SHALL CONTINUE IN EFFECT FOR
A TERM OF TEN (10) YEARS AFTER THE DATE IT BECOMES EFFECTIVE, UNLESS TERMINATED
EARLIER UNDER SECTION 22 OF THE PLAN.


 


22.                                 AMENDMENT AND TERMINATION OF THE PLAN.


 


(A)           AMENDMENT AND TERMINATION.  THE ADMINISTRATOR MAY AT ANY TIME
AMEND, ALTER, SUSPEND OR TERMINATE THE PLAN.


 


(B)           STOCKHOLDER APPROVAL.  THE COMPANY WILL OBTAIN STOCKHOLDER
APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY
WITH APPLICABLE LAWS.


 


(C)           EFFECT OF AMENDMENT OR TERMINATION.  NO AMENDMENT, ALTERATION,
SUSPENSION OR TERMINATION OF THE PLAN WILL IMPAIR THE RIGHTS OF ANY PARTICIPANT,
UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE PARTICIPANT AND THE ADMINISTRATOR,
WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE PARTICIPANT AND THE
COMPANY.  TERMINATION OF THE PLAN WILL NOT AFFECT THE ADMINISTRATOR’S ABILITY TO
EXERCISE THE POWERS GRANTED TO IT HEREUNDER WITH RESPECT TO AWARDS GRANTED UNDER
THE PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


 


23.                                 CONDITIONS UPON ISSUANCE OF SHARES.


 


(A)           LEGAL COMPLIANCE.  SHARES WILL NOT BE ISSUED PURSUANT TO THE
EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD AND THE ISSUANCE AND
DELIVERY OF SUCH SHARES WILL COMPLY WITH APPLICABLE LAWS AND WILL BE FURTHER
SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH
COMPLIANCE.


 

21

--------------------------------------------------------------------------------



 


(B)           INVESTMENT REPRESENTATIONS.  AS A CONDITION TO THE EXERCISE OF AN
AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH AWARD TO REPRESENT AND
WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED
ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH
SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS
REQUIRED.


 


24.                                 INABILITY TO OBTAIN AUTHORITY.  THE
INABILITY OF THE COMPANY TO OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING
JURISDICTION, WHICH AUTHORITY IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY
TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES HEREUNDER, WILL RELIEVE THE
COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES
AS TO WHICH SUCH REQUISITE AUTHORITY WILL NOT HAVE BEEN OBTAINED.


 


25.                                 STOCKHOLDER APPROVAL.


 


(A)           GENERAL.  THE PLAN WILL BE SUBJECT TO APPROVAL BY THE STOCKHOLDERS
OF THE COMPANY WITHIN TWELVE (12) MONTHS AFTER THE DATE THE PLAN IS ADOPTED. 
SUCH STOCKHOLDER APPROVAL WILL BE OBTAINED IN THE MANNER AND TO THE DEGREE
REQUIRED UNDER APPLICABLE LAWS.


 


(B)           SECTION 162(M).  SUBJECT TO SECTION 22 (REGARDING THE
ADMINISTRATOR’S RIGHT TO AMEND OR TERMINATE THE PLAN), THE PROVISIONS OF
SECTION 13 RELATING TO AWARDS INTENDED TO QUALIFY AS “PERFORMANCE BASED
COMPENSATION” UNDER CODE SECTION 162(M) SHALL REMAIN IN EFFECT THEREAFTER
THROUGH THE COMPANY’S 2013 ANNUAL MEETING.


 

22

--------------------------------------------------------------------------------